FOURTH DIVISION
                                                                       November 12, 2010




No. 1-09-3255


MARIA ORTIZ,                                                      )    Appeal from the
                                                                  )    Circuit Court of
                Plaintiff-Appellee,                               )    Cook County
                                                                  )
       v.                                                         )
                                                                  )
JESUS PEOPLE, U.S.A., a Not-For-Profit Corporation,               )    Honorable
d/b/a The Friendly Towers,                                        )    Thomas Chiola,
                                                                  )    Judge Presiding.
                Defendant-Appellant                               )
                                                                  )
(The City Of Chicago, a Municipal Corporation,                    )
                                                                  )
                Defendant-Appellee).                              )



       JUSTICE O’MARA FROSSARD delivered the opinion of the court:

       Defendant Jesus People, U.S.A., a not-for-profit corporation, d/b/a The Friendly Towers

(Jesus People), in this personal injury action appeals from a jury verdict in favor of plaintiff Maria

Ortiz. On appeal, defendant contends the circuit court improperly denied its motions for

judgment n.o.v., a new trial, and reconsideration of an earlier grant of summary judgment in favor

of defendant City of Chicago, a municipal corporation (the City), in defendant’s claim for

contribution. We affirm.

                                          BACKGROUND

       In the instant case, plaintiff was hit and injured by a falling tree limb. The tree was located

on defendant’s property and the limb, which extended over the public sidewalk, measured more
1-09-3255

than 19 feet and was estimated to be up to 14 inches in diameter.

       Defendant had owned the property at 920 West Wilson Avenue in Chicago, which is a

large lot with a 10-story building used for low income senior housing and other ministries, for

almost 20 years. At the time of the incident, there were four trees in the garden, which was

separated from the sidewalk by a 6½-foot-tall brick wall. The tree at issue, a Siberian elm, was

adjacent to the wall on the inside and it had a large limb that extended out over the wall above the

public sidewalk. The tree was there when defendant bought the property, and it, like the rest of

the garden, was maintained by Jesus People member Ted Jindrich, who occasionally trimmed low-

hanging branches.

       On May 11, 2003, plaintiff, her husband Flavio Cali, Sr., and two of their children were

riding their bicycles on Wilson Avenue. Plaintiff and her daughter Ruby Cali rode ahead of her

husband and son Flavio Cali, Jr., and stopped briefly on the sidewalk at 920 West Wilson to wait

for them. It was a very windy day. While plaintiff and Ruby stood on the sidewalk, a large limb

fell from the Siberian elm, knocking the two of them to the ground. Ruby did not see the tree

strike plaintiff and plaintiff herself remembered seeing something shadow-like coming toward her,

then she lost consciousness. Ruby was only slightly injured and she told Flavio, Jr., that their

mother was hurt. Plaintiff’s husband arrived on the scene and went to the hospital with plaintiff,

who had regained consciousness.

       A member of the Jesus People, Tom Cameron, saw the tree limb fall after an

extraordinarily strong gust of wind. One of the responding police officers, Chicago police

sergeant Thomas Banich, said that when he arrived at the scene, it was windy to the point of being


                                                 -2-
1-09-3255

“violent,” and all the trees were blowing. The limb of the Siberian elm tree had fallen on an

overhead wire and caused the light pole to snap and fall also. Photographic evidence shows that

the fallen limb blocked the entire pedestrian section of the sidewalk and extended into the street;

the record reflects that the limb measured more than 19 feet and was estimated to be up to 14

inches in diameter.

        Plaintiff’s injuries required several surgeries; after a second surgery, her mouth was wired

shut for six weeks. Almost a year later, plaintiff required two more corrective surgeries, one of

which involved taking pieces of her rib to reconstruct her nose.

        In April 2005, plaintiff and the two children filed a complaint against defendant and the

City for premises liability and negligence. The children claimed emotional distress. Defendant

subsequently filed a counterclaim against the City, which later moved for summary judgment.

        In January 2006, the court granted the City’s motion, holding that the City had no duty as

to a tree located on defendant’s property.

        The matter proceeded to a jury trial that was held over the course of several days in

September 2009. At trial, plaintiff, her husband, her son Flavio, Jr., and her daughter Ruby

testified about the incident. In addition to several other individuals who testified, including

Jindrich, and witnesses to the fallen tree limb, three experts testified about the characteristics of

the tree at issue: Charles Schiek for plaintiff, Harold Hoover for defendant, and John Lough, an

employee of the City who was not hired by either party.

        The evidence established that the tree was a Siberian elm, a species considered undesirable

in urban environments because it was brittle and posed a hazard of falling branches. This


                                                  -3-
1-09-3255

particular tree had “codominant stems,” meaning that it had two main trunks that split at a narrow

angle, rather than a single main trunk. The narrow angle at which the trunks met created a

structural weakness in the tree; one aspect of this was the “included bark” that developed, making

the joint between the trunks too weak to support their weight. Defendant did not hire

professionals to inspect or maintain the tree, although it did its own maintenance by trimming

low-hanging branches over the public sidewalk.

        Before closing argument, the court granted defendant’s motion for directed verdict on the

children’s claims. On September 25, 2009, after the jury returned a verdict in favor of plaintiff,

the court entered judgment and awarded plaintiff $686,831.17.

        Defendant filed a posttrial motion seeking judgment n.o.v. or a new trial, and also

reconsideration of the summary judgment granted in favor of the City. On November 10, 2009,

the court entered an order denying defendant’s motion.

        Defendant timely filed its appeal from the November 10, 2009, postjudgment order; the

September 25, 2009, judgment order (referred to in defendant’s notice of appeal as the “judgment

order entered on September 21, 2009”); the September 25, 2009, jury verdict (also referred to in

the notice of appeal as dated from September 21, 2009); the January 23, 2006, order granting

summary judgment for the City, and from all prior and collateral rulings, findings, and orders in

this matter.

                                            ANALYSIS

        Defendant contends the court improperly denied its posttrial motion for both judgment

n.o.v. and for a new trial.


                                                 -4-
1-09-3255

       Initially, we note that the standards that are used to determine whether a judgment n.o.v.

should be granted differ from those used in determining whether to grant a new trial. McClure v.

Owens Corning Fiberglas Corp., 188 Ill. 2d 102, 131-32 (1999); Maple v. Gustafson, 151 Ill. 2d

445, 453 (1992). The standard for a judgment n.o.v. is the higher of the two (Gaffney v. City of

Chicago, 302 Ill. App. 3d 41, 59-60 (1998)): a motion for a judgment n.o.v., as compared to a

motion for a new trial, requires that a “more nearly conclusive evidentiary situation” be presented

before a judgment n.o.v. can be entered than is required to justify a new trial (Pedrick v. Peoria &

Eastern R.R. Co.. 37 Ill. 2d 494, 509-10 (1967); see also Maple, 151 Ill. 2d at 453-54).

       A judgment n.o.v. is proper only where “ ‘all of the evidence, when viewed in its aspect

most favorable to the opponent, so overwhelmingly favors the movant that no contrary verdict

based on that evidence could ever stand.’ ” Maple, 151 Ill. 2d at 453, quoting Pedrick, 37 Ill. 2d

at 510. In considering a motion for a judgment n.o.v., a court is not concerned with the credibility

of witnesses, nor does it weigh the evidence. Maple, 151 Ill. 2d at 453. It may only consider the

evidence, and inferences therefrom, in the light most favorable to the party opposing the motion.

Maple, 151 Ill. 2d at 453.

       With such consideration, then, the motion presents a question of law as to whether there is

a total failure or lack of evidence to prove any necessary element of the plaintiff’s case. York v.

Rush-Presbyterian-St. Luke’s Medical Center, 222 Ill. 2d 147, 178 (2006). However, if

reasonable minds might differ as to inferences or conclusions to be drawn from the facts

presented, the entry of judgment n.o.v. is not appropriate. York, 222 Ill. 2d at 178. Decisions on

motions for judgment n.o.v. are reviewed de novo. McClure, 188 Ill. 2d at 132.


                                                 -5-
1-09-3255

        In an action for negligence, the plaintiff must allege facts sufficient to show the existence

of a duty, a breach of that duty, and injury to the plaintiff that is proximately caused by that

breach. Adams v. Northern Illinois Gas Co., 211 Ill. 2d 32, 43 (2004); Gouge v. Central Illinois

Public Service Co., 144 Ill. 2d 535, 542 (1991). The existence of a duty is a question of law to be

determined by the court. Gouge, 144 Ill. 2d at 542.

        To determine the existence of a duty in a particular case, the court must weigh the

reasonable foreseeability of the injury, the reasonable likelihood of the injury, the magnitude of the

burden of guarding against it, and the consequences of placing that burden on the defendant.

Gouge, 144 Ill. 2d at 542; Polak v. Person, 232 Ill. App. 3d 505, 510 (1992). Although the

foreseeability of the injury is an important factor in deciding whether a duty exists, it is not solely

determinative of that question. Hutchings v. Bauer, 149 Ill. 2d 568, 571 (1992); Polak, 232 Ill.

App. 3d at 511-12. Rather, the foreseeability of harm must be balanced against the burdens and

consequences resulting from the recognition of a duty. Hutchings, 149 Ill. 2d at 571.

        Here, defendant first contends that its motion for judgment n.o.v. should have been

granted because, it asserts, it owes a general duty “only to exercise reasonable care to prevent an

unreasonable risk of harm arising from a defective or unsound tree.” It claims that its Siberian

elm tree was not defective or unsound “simply because professionals considered its species

problematic and undesirable.” Defendant further asserts that it had neither actual nor constructive

notice as a condition precedent for liability and that constructive notice could not be established

by expert knowledge of defects alone, but only by what would be recognizable to a layperson.




                                                  -6-
1-09-3255

       The general rule set forth in section 363 (natural conditions) of the Restatement (Second)

of Torts provides that “a possessor of land *** is [not] liable for physical harm caused to others

outside of the land by a natural condition of the land.” Restatement (Second) of Torts §363(1), at

258 (1965). The “natural condition of the land” includes “the natural growth of trees *** and

other vegetation upon land not artificially made receptive to them.” Restatement (Second) of

Torts §363, Comment b, at 258 (1965). However, there is an exception to the general rule of

nonliability that pertains to a possessor of land “in an urban area” where such possessor is

“subject to liability to persons using a public highway for physical harm resulting from his failure

to exercise reasonable care to prevent an unreasonable risk of harm arising from the condition of

trees on the land near the highway.” Restatement (Second) of Torts §363(2), at 258 (1965).

       Contrary to defendant’s assertion that this case presents an issue of first impression, our

courts have previously considered duties owed by urban landowners specifically regarding trees

on their property. In Mahurin v. Lockhart, the court expanded the section 363(2) Restatement

(Second) duty, holding: “a landowner in a residential or urban area has a duty to others outside of

his land to exercise reasonable care to prevent an unreasonable risk of harm arising from defective

or unsound trees on the premises, including trees of purely natural origin.” Mahurin v. Lockhart,

71 Ill. App. 3d 691, 693 (1979).

       In subsequent decisions, the courts have noted the general trend “to place greater

responsibility upon the owner of the property where the tree is located.” Chandler v. Larson, 148

Ill. App. 3d 1032, 1037 (1986). In Chandler, the roots from the defendant urban landowner’s tree

caused damage to a neighbor’s garage, leading the court to consider, at length, the duties for


                                                 -7-
1-09-3255

urban landowners in distinction of the general rule of nonliability:

               “ ‘It is scarcely suited to cities, to say that a landowner may escape

               all liability for serious damage to his neighbors, merely by allowing

               nature to take its course. *** [W]hen the tree is in an urban area,

               *** the landowner now has a duty of reasonable care, including

               inspection to make sure that the tree is safe.’ ” Chandler, 148 Ill.

               App. 3d at 1037, quoting N. Keeton, Prosser & Roman on Torts

               §57, at 391 (5th ed. 1984)).

The court ultimately concluded that the defendant owed an adjoining landowner a duty of

reasonable care that “would necessarily include the taking of reasonable steps to prevent damage”

to the neighbor’s garage caused by the roots of one of the defendant’s trees. Chandler, 148 Ill.

App. 3d at 1038.

       More recently, although in a case involving injury from a fallen tree on a rural highway,

the court again considered the rationale for the urban landowner rule. Eckburg v. Presbytery of

Blackhawk of the Presbyterian Church, 396 Ill. App. 3d 164, 169-70 (2009). The court examined

the explanatory comments for section 363 of the Restatement (Second) of Torts, which

acknowledge that trees pose threats to public highways and that “in an urban area, where traffic is

frequent, land is less heavily wooded, and acreage is small, reasonable care for travelers may

require the landowner to inspect all trees.” Eckburg, 396 Ill. App. 3d at 170. There, the case had

been dismissed before numerous questions of fact could be determined, but the allegations that the

defendant was warned of the danger and failed to inspect or prune the trees after being placed on


                                                 -8-
1-09-3255

notice were found sufficient to withstand dismissal. Eckburg, 396 Ill. App. 3d at 174-75. In

reaching this conclusion, the reviewing court rejected an urban-rural distinction of duties in favor

of an approach employing a traditional negligence analysis that would take into consideration

various factors specific to the location and the incident, including the condition of the tree and the

burden of inspecting and removing the danger. Eckburg, 396 Ill. App. 3d at 173-74.

       Of defendant’s various contentions disclaiming a duty, its central point is the one

concerning notice. Defendant asserts that it had neither actual nor constructive notice and that

expert knowledge alone could not establish constructive notice, which could only be established

by what would be recognizable to a layperson. Since it remedied the only “known” unsound

condition of the tree by pruning low-hanging branches, and since there was no other “unsound

condition” that was “readily observable,” defendant contends it owed no duty.

       However, defendant relies on case law from other jurisdictions in support of its claims

about lack of notice, attempting to distinguish Illinois case law as pertinent only to the pleading

stage. Defendant asserts this case presents a unique issue because it involves the question of duty

in relation to evidentiary showings made at trial. In support of this position, defendant claims it

found no case in any jurisdiction where the size of a tree limb alone was held to convey

constructive notice to the landowner of a dangerous condition. This, like other points raised by

defendant, is unavailing, as is defendant’s reliance on foreign law.

       Contrary to defendant’s claims of lack of notice of a defect or of a defect established only

by expert testimony, defendant admits that a large limb of the Siberian elm tree hung over the

public sidewalk. Resorting to foreign law is not necessary because under Illinois law, an urban


                                                 -9-
1-09-3255

landowner owes a duty of reasonable care that includes taking reasonable steps to prevent injury.

See Chandler, 148 Ill. App. 3d at 1038. Aside from the fact that the property was located in

Chicago, an urban area, the tree was, by defendant’s own admission, one of only four in

defendant’s garden and, as such, obviates any need for a balancing of the burden of inspection and

removal of the danger with the potential for harm. See Eckburg, 396 Ill. App. 3d at 173-74.

Most importantly, the tree was adjacent to a public sidewalk on a busy public street and a very

large limb extended over that sidewalk. Thus, reasonable care would involve inspection of and

maintenance of the tree to prevent an injury to travelers on the public sidewalk. See Eckburg,

396 Ill. App. 3d at 170; Chandler, 148 Ill. App. 3d at 1038.

        Defendant asserts that it provided reasonable care by trimming the low-hanging branches.

Further, it relies heavily on the fact that its personnel did not see any visible defect to support its

claim that it was not on notice and, therefore, owed no duty. As previously noted, to determine

the existence of a duty in a particular case, the court must weigh the reasonable foreseeability of

the injury, the reasonable likelihood of the injury, the magnitude of the burden of guarding against

it, and the consequences of placing that burden on the defendant. Gouge, 144 Ill. 2d at 542.

As the court recognized at the posttrial hearing, in assessing the duty of a property owner with a

tree “hanging out over a public walkway,” the jurors were “very pragmatic.” Moreover,

consistent with the verdict, the record reflects, as noted by the court, that it would have been easy

to obtain information about the condition of the tree and, considering defendant’s years of

ownership of the property and the tree, the size of the limb, and the fact that it was over the public

walkway, “it was incumbent upon [defendant] to find out and to take appropriate action.”


                                                  -10-
1-09-3255

        The jury’s determination that defendant’s inaction constituted a breach of its duty and its

verdict in favor of plaintiff does not present a “nearly conclusive evidentiary situation” required

for granting a motion for judgment n.o.v. See Maple, 151 Ill. 2d at 453-54. Here, we cannot say

that the record reflects a total failure or lack of evidence to prove any necessary element of

plaintiff’s action. See York, 222 Ill. 2d at 178. Accordingly, the denial of defendant’s motion for

judgment n.o.v. was proper.

        Defendant next contends the court improperly denied its motion for a new trial. In

conjunction with this, defendant asserts that: the jury “effectively held [it] strictly liable” because

professionals disfavor the species; it was held liable for a tree that was patently healthy but had

latent conditions that a nonprofessional would not recognize; and it was denied a fair trial by

plaintiff’s use of experts, whose professional knowledge was allegedly “substituted” for a

layperson’s, and who allegedly testified about “extravagant” preventive measures that were

irrelevant without notice. Defendant also claims additional errors denied it a fair trial.

        A new trial is proper if, after weighing all the evidence, the circuit court determines that

the verdict is contrary to the manifest weight of the evidence. McClure, 188 Ill. 2d at 132. A

verdict is contrary to the manifest weight of the evidence where the opposite conclusion is clearly

evident or where the findings of the jury are unreasonable, arbitrary and not based upon any of the

evidence. Maple, 151 Ill. 2d at 454. The standard of review for granting a new trial is deferential

to the lower court. Boll v. Chicago Park District, 249 Ill. App. 3d 952, 958 (1991). A reviewing

court will not reverse the lower court's decision as to a new trial unless it finds an affirmative

showing that the lower court abused its discretion. McClure, 188 Ill. 2d at 132-33; Maple, 151


                                                  -11-
1-09-3255

Ill. 2d at 455. That is, a clear showing of an opposite conclusion is required to disturb a jury’s

verdict where the evidence is conflicting. Boll, 249 Ill. App. 3d at 958. In making such

determination, the reviewing court considers whether the jury’s verdict is supported by the

evidence and whether the losing party was denied a fair trial. Maple, 151 Ill. 2d at 455.

        In the instant case, the record establishes that the jury’s verdict was not contrary to the

manifest weight of the evidence, nor was the opposite conclusion clearly evident or the jury’s

verdict unreasonable or arbitrary. Rather, the evidence presented at trial established that

defendant failed to take reasonable measures to prevent harm from the very large overhanging

tree limb to travelers on the public sidewalk. Thus, the verdict finding defendant liable for

negligence was supported by the evidence. Contrary to defendant’s contentions about strict

liability and professional knowledge of experts, there was no abuse of discretion in the denial of a

new trial. See McClure, 188 Ill. 2d at 132-33.

        None of the additional errors claimed by defendant change this conclusion. Of those,

defendant first asserts that the court’s failure to bar the children’s claims for negligent infliction of

emotional distress, which were dismissed before closing arguments, amounted to an unfair trial.

Defendant argues there was no corrective instruction once the children’s claims were dismissed

and asserts that the children’s presence “at the party table as full co-plaintiffs” resulted in an

increased amount in the jury’s award for pain and suffering. This is mere speculation. While

defendant complains that there was no corrective instruction, the portion of the record it cites, the

instructions conference, shows that it did not request such instruction. The cited instructions

conference shows that defendant referred to its objection on the record, which was to the


                                                  -12-
1-09-3255

children’s emotional distress claims. Again, those claims were dismissed. Once the court

determined that the children were not within the zone of danger and dismissed the claims, no

request for a corrective instruction was made by defendant. Thus, the record does not reflect that

either the dismissal of the children’s claims or their participation in the trial resulted in unfairness

to defendant.

        Next, defendant claims the court’s permission for plaintiff to use a family acquaintance as

interpreter for Flavio Cali, Sr., at trial resulted in unfairness because the court was aware of the

“potential for irregularity” with such interpreter. However, defendant does not claim that there

actually was such irregularity or mistranslation but, rather, indicates that it could not know

whether the interpreter was skillful and precise. Further, Flavio, Sr., was a minor witness who

was not present at the scene when the tree limb struck plaintiff. His testimony largely concerned

his actions after the fact, waiting for the ambulance and accompanying plaintiff to the hospital,

and the extent of plaintiff’s injuries. Therefore, in this instance, the record does not reflect that

the asserted error of plaintiff’s use of an acquaintance as interpreter resulted in an unfair trial.

        Defendant next claims the trial was unfair because the court refused to allow it to present

a news video at trial that purportedly depicted the windy conditions on the day of the incident.

The record reveals that defendant failed to “discover” this news video during the five years since

the case had been filed, or tender it during discovery, but sought to, in the court’s words,

“dump[]” it on plaintiff on the eve of trial. The denial of defendant’s request was not an abuse of

discretion and did not result in an unfair trial.




                                                    -13-
1-09-3255

       Finally, defendant asserts that certain remarks about the condition of defendant’s property

made by plaintiff’s counsel resulted in an unfair trial in that those remarks constituted an attempt

to deliberately prejudice defendant. The excerpt of trial transcript cited by defendant shows that,

after defense counsel’s objection was sustained, plaintiff’s counsel began to state purported legal

authority for the admissibility of the answer she sought to elicit. When the court again stated that

the objection was sustained, counsel moved on. Contrary to defendant’s claim, those comments

did not result in an unfair trial. For the reasons previously discussed, none of the asserted errors

deprived defendant of a fair trial and, on those bases also, the denial of the motion for a new trial

was not improper.

       Finally, defendant contends that its posttrial request for reconsideration of the summary

judgment granted years earlier in the City’s favor was improperly denied.

       The purpose of a motion to reconsider is to bring to the court’s attention (1) newly

discovered evidence not available at the time of the hearing; (2) changes in the law; or (3) errors

in the court’s previous application of the law. Stringer v. Packaging Corp. of America, 351 Ill.

App. 3d 1135, 1140 (2004). Decisions to grant or deny motions for reconsideration fall within

the court’s discretion and will not be disturbed absent an abuse of such. Stringer, 351 Ill. App. 3d

at 1140.

       Summary judgment should be granted where the pleadings, depositions, affidavits,

admissions, and exhibits on file, when viewed in the light most favorable to the nonmovant, show

that there is no genuine issue as to any material fact and that the moving party is entitled to

judgment as a matter of law. 735 ILCS 5/2-1005(c) (West 2008); Swope v. Northern Illinois Gas


                                                 -14-
1-09-3255

Co., 251 Ill. App. 3d 850, 853 (1993).

       The City had moved for summary judgment on the basis that the tree was on defendant’s

property and, for that reason, the City had no duty to maintain it. The gist of defendant’s

argument in its motion for reconsideration was that the court improperly failed to consider the

overhang of the tree limb to be the City’s duty; it alleged that the court’s duty inquiry

improperly focused on “the property line, to defendant’s property” when the proper inquiry would

have been to “stand on the City sidewalk and look up.” On appeal, rather than presenting any

new authority, defendant relies primarily upon two pre-1935 cases, which it acknowledges are not

binding as precedent. Moreover, defendant reiterates that the tree was on its own property.

       Here, the court properly ruled that the City did not owe a duty to maintain or prevent

injury from a tree on defendant’s private property. See Ware v. City of Chicago, 375 Ill. App. 3d

574, 581 (2007) (no duty to prevent injury from porch collapse on private property); Donovan v.

Village of Ohio, 397 Ill. App. 3d 844, 849-50 (2010) (no duty to prevent injury from fire on

private property); Stigler v. City of Chicago, 48 Ill. 2d 20, 24-25 (1971) (no duty to prevent

injury from lead paint on private property). The City did not owe a duty to prevent injury from

the overhanging tree limb. Accordingly, summary judgment in its favor was properly granted.

The court did not abuse its discretion in denying defendant’s motion to reconsider the grant of

summary judgment.

                                          CONCLUSION

       For all of the foregoing reasons, we affirm the judgment of the circuit court.

       Affirmed.

       GALLAGHER, P.J., and O’BRIEN, J., concur.



                                                 -15-
1-09-3255

                    REPORTER OF DECISIONS - ILLINOIS APPELLATE COURT



                                            MARIA ORTIZ,

                                           Plaintiff-Appellee,

                                                   v.

            JESUS PEOPLE, U.S.A., a Not-For-Profit Corporation, d/b/a The Friendly Towers,

                                          Defendant-Appellant

                            (The City of Chicago, a Municipal Corporation,

                                         Defendant-Appellee).



                                            No. 1-09-3255

                                        Appellate Court of Illinois
                                   First District, FOURTH DIVISION

                                          November 12, 2010


                  Justice Margaret O'Mara Frossard authored the opinion of the court:

              Presiding Justice Michael J. Gallagher and Justice Sheila M. O’Brien concur.


                             Appeal from the Circuit Court of Cook County.
                             The Hon. Thomas R. Chiola, Judge Presiding.


                        COUNSEL FOR DEFENDANT-APPELLANT
                          Stellato & Schwartz, Ltd., Chicago, IL 60602
            OF COUNSEL: Esther Joy Schwartz, Theodore W. Pannkoke, Thomas A. Kiepura,
                                    and Anthony G. Karamuzis


                             COUNSEL FOR PLAINTIFF-APPELLEE
                           Law Office of Josette Belvedere, Chicago, IL 60610

                           COUNSEL FOR DEFENDANT-APPELLEE
            Mara S. Georges, Corporation Counsel of the City of Chicago, Chicago, IL 60602
        OF COUNSEL: Benna Ruth Solomon, Myriam Zreczny Kasper and Kerrie Maloney Laytin




                                                  -16-